Citation Nr: 0736299	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  96-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an initial compensable evaluation for 
residuals of fracture to the right thumb prior to November 7, 
2006.

2.  Entitlement to an evaluation greater than 10 percent for 
residuals of a fracture to the right thumb beginning November 
7, 2006.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
February 1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, in which service connection for the 
residuals of right thumb fracture was granted, and evaluated 
as noncompensably disabling effective in February 1995.

This case was remanded in September 2003, August 2004, and 
December 2006 for additional development, including to afford 
the veteran adequate VA examination with clinical tests, and 
consideration of the revised diagnostic criteria.  This 
development having been completed, the case is now again 
before the Board.

Private medical records show a diagnosis of carpal tunnel in 
the veteran's right wrist associated with weakened strength 
in the right thumb and right hand.  The veteran is not 
presently service-connected for neurological damage in the 
right hand and wrist.  

In addition, the VA examination in June 2003 observed two 
small, circular scars where the pins had been placed in the 
veteran's thumb.  However, the medical evidence established 
no findings of any manifestations associated with these 
scars, and the veteran has not complained of any.  

Notwithstanding, evaluations for distinct disabilities 
resulting from the same injury may be separately service-
connected and combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  Hence claims for service 
connection for neurological impairment of the right wrist and 
hand, as secondary to the right thumb disability, and for 
scars are thus referred to the RO as new claims, for all 
appropriate action and adjudication.


FINDINGS OF FACT

1.  A preponderance of the evidence demonstrates that prior 
to November 7, 2006, the veteran's service-connected 
residuals of right thumb facture were manifested by 
noncompensable limitation of motion, and no findings of 
ankylosis.

2.  A preponderance of the evidence demonstrates that 
beginning November 7, 2006, the veteran's servcie-connected 
residuals of right thumb fracture are manifested by 
limitation of motion of a gap of no more than one to two 
inches between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, absent ankylosis.


CONCLUSION OF LAWS

1. Prior to November 7, 2006, the criteria for an initial 
compensable evaluation for the residuals of right thumb 
fracture are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5224 (prior 
to and after August 26, 2002) and 5228 (beginning August 26, 
2002).

2.  Beginning November 7, 2006, the criteria for an 
evaluation greater than 10 percent for the residuals of right 
thumb fracture are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5224 
(prior to and after August 26, 2002) and 5228 (beginning 
August 26, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's initial claim was filed in 1995, prior to the 
enactment of VCAA.  Post-adjudication notice concerning the 
"downstream" issue of higher initial evaluations was 
provided by letters dated in May 2002, July 2006, and October 
2006.  The claimant was given the opportunity to submit 
additional argument and evidence, which he did, including in 
2005, at which time he submitted additional private treatment 
records, and to meaningfully participate in the adjudication 
process.  The claims were readjudicated in a June 2007 
supplemental statement of the case.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and afforded the veteran the opportunity to 
give testimony before the Board, which he declined.  The 
veteran did provide testimony before a local hearing officer 
sitting at the RO in September 1996.  All other known and 
available records relevant to the issues on appeal have been 
sought and associated with the veteran's claims file, and the 
veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Higher Initial Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. See 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the veteran 
appeals the evaluation initially assigned following the grant 
of service connection, "staged ratings" or separate ratings 
for separate periods of time may be assigned based on the 
facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder. See 38 C.F.R. §§ 4.1 and 4.2. It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work (38 C.F.R. § 4.2) and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor (38 C.F.R. § 4.3). If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned. See 38 
C.F.R. § 4.7. In determining a disability evaluation, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The veteran was service connected for the residuals of right 
thumb fracture in a September 1995 rating decision, and the 
disability was evaluated as noncompensably disabling 
effective in February 1995 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5224.  The evaluation was based on May 
1995 VA examination findings intact thumb apposition except 
for difficulty in apposing the thumb with the 5th finger, 
grip strength weaker than on the left, and tenderness at the 
metacarpophalangeal (MCP) joint.  There were no findings of 
ankylosis.  The veteran appealed the noncompensable 
evaluation originally assigned.

A 10 percent evaluation under Diagnostic Code 5224 is 
afforded for favorable ankylosis of the thumb as an 
individual finger.  A 20 percent evaluation is afforded for 
ankylosis of the thumb that is unfavorable.  

The regulations governing the evaluation ankylosis and 
limitation of motion in individual fingers were revised 
effective August 26, 2002 to provide ratings for limitation 
of motion of the fingers. The revised rating schedule affords 
a 10 percent evaluation for limitation of thumb motion with a 
gap of one to two inches between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
20 percent evaluation is warranted for limitation of thumb 
motion with a gap of more than two inches between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  In addition, notes following Diagnostic Code 5224 
indicate that evaluation as amputation should be considered 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5224, 5228 (2006).

In a June 2007 supplemental statement of the case, the 
veteran was awarded a 10 percent evaluation, effective in 
November 2006, based on limitation of motion in the right 
thumb resulting in a gap between the thumb pad and the tips 
of the fingers on attempted opposition measuring one to two 
inches.  The effective date assigned was the date of the VA 
examination showing this finding.

When a veteran seeks an increased rating, it will generally 
be presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

Where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation. If the revised version of 
the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. Section 5110(g) 
can be no earlier than the effective date of the change. See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. § 
3.114.  The new criteria are more favorable to the veteran, 
as they provide additional basis on which to receive a 
compensable evaluation, however, they can only be applied 
beginning the date the regulations came into effect, August 
26, 2002.  Accordingly, the claim will be discussed in three 
parts:  prior to August 26, 2002, from August 26, 2002 to 
November 6, 2006, and from November 7, 2006.

Prior to August 26, 2002

Service medical records show that the veteran was treated for 
a transverse fracture of the right thumb metacarpal with 
angulation and displacement during service, including 
manipulative reduction of the fracture with percutaneous 
cross pinning and manipulative reduction of the dislocated 
carpometacarpal joint with cross pinning of the joint.  
Follow up treatment entries show that he exhibited normal 
range of motion, no muscle atrophy but decreased strength, 52 
pounds as compared to 98 pounds in the left hand.  He also 
complained of stiffness and pain with overuse.

The veteran testified in September 1996 that he had lost half 
the strength of his right hand, and that he had no stamina 
for writing, although he could type.

VA examinations conducted in May 1995 and October 1996 
document findings of normal sensory, intact apposition, and 
full range of motion.  Tenderness to palpation and weakened 
grip strength was found in May 1995 but in October 1996, the 
examiner measured strength at 5 of 5, bilaterally, and noted 
no tenderness to palpation.  There were no findings of 
ankylosis.  No clinical tests were conducted.

VA and private medical treatment records document no 
treatment for the right hand during this time period.

Absent findings of ankylosis, either favorable or 
unfavorable, the preponderance of the evidence cannot support 
an evaluation greater than noncompensable for the veteran's 
right thumb disability prior to August 26, 2002. 

From August 26, 2002 to November 6, 2006

VA examinations conducted in June 2003 and April 2005 show 
findings of ability to oppose the thumb to all fingers 
without difficulty, and range of motion within normal limits 
including flexion and extension and when making a fist.  
Weakness was also observed and was estimated as 50 percent of 
normal in grip and pincer ability when compared to the left 
in June 2003, but measured at 4+ of 5 and 4 of 5, 
respectively, when compared to the left in April 2005.  
X-rays taken in June 2003 and April 2005 revealed no bony or 
joint abnormalities.

The examination in June 2003 also noted the presence of small 
scars, but did not attribute any symptomatology to them.

VA and private treatment records show complaints of numbness 
in the right hand and loss of grip strength.  Private medical 
records dated in 2003 show findings of tenderness on flexion, 
positive Phalen's and Tinel's signs.  The veteran reported he 
spends many hours working on the computer per day.  The 
physician diagnosed probable carpal tunnel.  VA treatment 
records reflect the veteran reported as a new patient in 2004 
with complaints of weakened strength in the right wrist of 50 
percent.  The physician observed weak grasp in the right hand 
with tenderness at the first MCP joint.  No assessment 
concerning the right thumb was made.

As noted in the Introduction, the veteran is not service 
connected for neurological impairment to his right wrist.  In 
addition, the veteran has not complained of symptomatology 
attributed to his scars.  Separate claims for carpal tunnel 
in the right wrist and scars on the right thumb have been 
referred for separate adjudication.  These manifestations 
will not be considered in evaluating the veteran's right 
thumb disability on appeal. 

The medical evidence does not present findings of impairment 
of other fingers or overall impairment of the right hand that 
has been found to be the etiological result of the service-
connected residuals of fracture to the right thumb.  

Absent findings of ankylosis, either favorable or 
unfavorable, or of limitation of the right thumb such as 
there is a gap of one to two inches between the thumb and the 
fingers when attempting to oppose the fingers, the 
preponderance of the evidence cannot support an evaluation 
greater than noncompensable for the veteran's right thumb 
disability under the criteria between August 26, 2002 and 
November 6, 2006.

Beginning November 7, 2006

VA examination dated November 7, 2006 showed findings of 
limitation of right thumb movement such that there is a gap 
of one to two inches between the thumb and fingers when the 
veteran attempted to oppose the fingers.  Strength was 
measured at 4 of 5 with pincer ability.  However, neuro was 
observed to be intact, and muscle bulk and tone were within 
normal limits.  Range of motion was measured at zero to 50 
degrees flexion in both distal interphalangeal and MCP 
joints.  Ankylosis was specifically found not to be present.  
No additional clinical tests were conducted.  The examiner 
noted he had reviewed the veteran's claims file.

VA and private medical records document no additional 
treatment following this examination, and the veteran did not 
respond to the July 2006 letter requesting he identify or 
furnish additional medical evidence in support of his claim.

Based on the findings of limitation of motion with a gap 
between the right thumb and opposing fingers of one to two 
inches, the RO granted a 10 percent evaluation under 
Diagnostic Code 5228.  A 20 percent evaluation is afforded 
under Diagnostic Code 5228 where limitation of the thumb is 
such that there is a gap of more than two inches between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  In addition, a 20 percent evaluation is 
afforded under Diagnostic Code 5224 for ankylosis of the 
thumb that is unfavorable.

The medical evidence does not establish that the veteran's 
right thumb is limited to a greater degree, i.e., that there 
is a gap between the right thumb and opposing fingers of 
greater than two inches, or that the right thumb is ankylosed 
in either a favorable or unfavorable position.

In addition, the medical evidence does not present findings 
of impairment of other fingers or overall impairment of the 
right hand that has been found to be the etiological result 
of the service-connected residuals of fracture to the right 
thumb.  There are thus no manifestations that may be 
evaluated in accordance with the note following Diagnostic 
Code 5224.

Absent findings of ankylosis, either favorable or 
unfavorable, or of limitation of the right thumb such as 
there is a gap of greater than two inches between the thumb 
and the fingers when attempting to oppose the fingers, the 
preponderance of the evidence cannot support an evaluation 
greater than 10 percent for the veteran's right thumb 
disability under the criteria beginning November 7, 2006.

Summary

Range of motion measurements have taken into account pain, 
pain on movement, and weakness as discussed under both the 
old and the new criteria.

The Board has considered the statements of the veteran.  The 
veteran is competent as a lay person to report that on which 
she has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer a 
medical opinion as to the extent of her disabilities, as 
there is no evidence of record that she has specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes. 
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran. In accordance with DeLuca  and 38 C.F.R. Section 
4.59, which requires consideration of painful motion with any 
form of arthritis, the veteran's reports of pain and weakness 
have been considered in conjunction with the Board's review 
of the limitation of motion diagnostic codes.

The assignment of "staged ratings" has been considered, in 
accordance with Fenderson, supra.  However, the evidence does 
not support the assignment of staged ratings other than that 
already assigned in this case.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical. See 38 C.F.R. § 3.321(b); Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).  The November 2006 VA 
examination report noted that the veteran's right thumb 
disability could be expected to have significant effects in 
his occupational activity.  Yet, the examiner further noted 
that the veteran had lost no time from work due to his right 
thumb disability.  The veteran has stated and testified that 
he is greatly concerned that his right thumb disability will 
adversely impact his employability.  Yet, he has also stated 
that while his right thumb disability does interfere with his 
ability to write, he is able to type, and that his employer 
has accommodated him by allowing him flex hours.  The 
evidence of record does not show that the right thumb 
disability has markedly interfered with the veteran's 
employment or required frequent hospitalization.  A 
preponderance of the evidence is thus against a finding that 
the veteran's right thumb disability, alone, is productive of 
impairment so unusual or exceptional that it renders 
application of the schedule impractical.  Extraschedular 
consideration is therefore not for application in this case.

The preponderance of the evidence is against the assignment 
of an initial compensable evaluation for the period of time 
prior to November 7, 2006 under Diagnostic Code 5224 (both 
prior to and after August 26, 2002) and 5228 (beginning 
August 26, 2002), and of greater than 10 percent under 
Diagnostic Codes 5224 and 5228 beginning November 7, 2006. 
There is no doubt to be resolved; and increased ratings are 
not warranted.


ORDER

An initial compensable evaluation for residuals of right 
thumb fracture prior to November 7, 2006 is denied.

An evaluation greater than 10 percent beginning November 7, 
2006 is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


